        Case: 1:10-cv-04603 Document #: 774 Filed: 11/16/18 Page 1 of 1 PageID #:13085




C/)
                                                                                                                         null
                                                                                                Transmittal Number: 18939059




 csc                                                      ;I


                                                                                                      D/)


Rejection of Service of Process
                                                                                                FILED
Return to Sender lnformation:                                                                   NOV   t 6 2018
Office of Clerk of the U.S. District Court null
United States Courthouse                                                                    THOMAS G. BRI,ffON
219 South Dearbom Street
Chicago, lL 60604                                                                       CI.ERK, U.S. DISTRICT COURT


Date:                                       11108t2018

Party Served:                               Gloria Breske c/o Wexford Health Sources, lnc.
Tltle of Action:                            Don Lippert vs. Partha Ghosh
CourUAgency:                                U.S. District Court Northern District, lL
Case/Reference No:                          1:1   0-cv-04603


The service of process received for the    pafi   served, as listed above, cannot be forwarded to the intended party for the
reason listed below:

Because two or more companies can have very similar names, the name of the company to which service of process is
directed MUST BE IDENTICAL to the company name on file with the Secretary of State or other appropriate state agency.

Our customer records are confidential. We do not release any information related to our customers, agent representation
or service of process received. Please contact the Secretary of State or other appropriate agency for more information.

For an electronic copy of the identified service, send your request by e-mail to sop@cscglobal.com. Please include the
transmiftal number located in the upper right-hand comer of this lefter.



                                      251 Little Falls Drive, Wilmington, Delaware 19808-1674
                                                               |
                                               (888)690-2882 sop@cscglobal.com
